DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1 (Fig. 3, claims 1-10) in the reply filed on 2/11/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "thick" in claims 1, 2 and 4 is a relative term which renders the claim indefinite.  The term "thick" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  If Applicant intends any .
The term "substantially" in claim 1 is a relative term, which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  If Applicant intends any degree or amount of etching the active layer, it should be clearly recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2018/0277719).
Re claim 1, In Fig. 5b, Lee discloses providing a semiconductor substrate (110); depositing a plurality of device layers (120) on the semiconductor substrate (110); depositing an ohmic contact layer (130) on an upper surface of one of the plurality of device layers, wherein the device layers comprises an active layer (124/126) and a doped conductive layer (126); forming a patterned thick conductive layer (142) on the ohmic contact layer (130); and selectively etching down the doped conductive layer that does not substantially etch the active layer (124/126).
Re claim 3, Lee discloses wherein the ohmic contact layer comprises an indium tin oxide layer as another ohmic contact ([0053]).
Re claim 6, Lee discloses further comprising etching a bottom layer of one of the plurality of device layers to expose the bottom contacts, wherein the bottom layer comprises: one of a bottom conductive layer or a bottom doped layer (126).
Re claim 7, Lee discloses wherein the bottom layer (126) is a n-type ohmic layer.
Re claim 8, Lee discloses wherein the vertical solid state device is a microLED device (100) (LED [0036]).
Re claim 10, Lee discloses wherein the fabricated self-aligned vertical solid state device comprises sloped walls (Fig. 5b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 3, 6-8 and 10 above, and further in view of Han et al. (2015/0303655).
Re claim 2, Lee does not disclose wherein forming the patterned thick conductive layer comprises: depositing a masking layer over the thick metal layer; depositing a 
Han et al. disclose depositing a patterned photoresist layer (270) on the masking layer; and patterning the thick conductive layer using the photoresist layer (Figs. 2C &2D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lee and Han et al. to use the resist layer of Han et al. to pattern the device layers in Lee in order to have uniform patterned layers.
It would have been obvious to one or ordinary skill in the art at the time of the invention to add a masking layer to align the layers and improve the patterning in addition to the resist layer.
Re claim 4, Han et al. disclose further comprising removing the masking layer (resist layer); depositing a plurality of another layers conformally over the device layers (274/280); and patterning the deposited other layers over the device layers to remove extra layers from the top of the plurality of the patterned thick conductive layer ([0067]-[0070] & Fig. 2H).
Re claim 5, Han et al. disclose wherein the plurality of other layers comprising: one or more passivation layers, polymer layers, dielectric layers, conductive layers and reflective layers ([0067]-[0070]).
Re claim 9, Lee discloses etching the layer, but fails to disclose if it is a wet etching, dry etching or laser ablation.  It would have been an obvious matter of design choice to choose a well- known in the art process as dry or wet etching as well as laser ablation, since applicant has not disclosed that a specific etching solves any stated problem or is 


for any particular purpose and it appears that the invention would perform equally well with any of the etchings or laser ablation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        April 7, 2021